Citation Nr: 1810915	
Decision Date: 02/20/18    Archive Date: 03/01/18

DOCKET NO.  11-11 191	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to a disability evaluation in excess of 20 percent for a lumbar spine disability.  

2.  Entitlement to a disability evaluation in excess of 10 percent for a right ankle disability.  

3.  Entitlement to a rating for total disability for individual unemployability (TDIU).  


WITNESSES AT HEARING ON APPEAL

The Veteran and his brother


ATTORNEY FOR THE BOARD

E. Miller, Associate Counsel


INTRODUCTION

The Veteran had active duty service from June 1975 to June 1978.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

The Board has also taken jurisdiction over a claim for TDIU in light of the holding in Rice v. Shinseki, 22 Vet. App. 447 (2009), as a TDIU was raised by the record.  

The Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge in February 2014.  The transcript of the hearing is associated with the electronic claims record.  

This case was last before the Board in March 2016, when it was remanded for further development and consideration of TDIU.  The case has been returned to the Board at this time for appellate review.  


FINDINGS OF FACT

1.  The Veteran's lower back disability was manifested by forward flexion to, at worst, 60 degrees, with pain on movement and use, and total range of motion of the thoracolumbar spine of 155 degrees, without ankylosis of the entire thoracolumbar spine.  

2.  The Veteran's right ankle disability was manifested by moderate limited range of motion, with no ankylosis, no malunion of the os calcis or astragalus, and no astragalectomy.  

3.  The Veteran is not unemployable by reason of his service-connected disabilities; the evidence of record shows that the Veteran is able to secure and follow substantially gainful employment consistent with his work and educational background.  


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 20 percent for the service-connected lower back disability have not been met.  38 U.S.C. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.10, 4.21, 4.40, 4.45, 4.46, 4.59, 4.71a, Diagnostic Code (DC) 5237 (2017).  

2.  The criteria for a disability rating in excess of 10 percent for the Veteran's right ankle disability have not been met.  38 U.S.C. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.10, 4.21, 4.40, 4.45, 4.46, 4.59, 4.71a, DCs 5262, 5270 through 5274 (2017).  

3.  The criteria for entitlement to TDIU have not been met.  38 U.S.C. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.340, 3.341, 4.1, 4.3, 4.15, 4.16, 4.19, 4.25 (2017).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all the evidence submitted by or on behalf of the Veteran.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).  

I.  Duty to Notify and Assist

The Veteran has not raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board... to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).  

For the issues decided herein, the Board finds there has been substantial compliance with its March 2016 remand directives.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); see also Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (holding that there was no Stegall (Stegall v. West, 11 Vet. App. 268 (1998)) violation when the examiner made the ultimate determination required by the Board's remand.)  

II.  Increased Ratings 

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities (Rating Schedule), which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C. § 1155 (West 2014); 38 C.F.R. § 4.1 (2017).  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10.

If there is a question as to which evaluation to apply to the Veteran's disability, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  When reasonable doubt arises as to the degree of disability, such doubt will be resolved in the Veteran's favor.  38 C.F.R. § 4.3. 

Pertinent regulations do not require that all cases show all findings specified by the Rating Schedule, but that findings are sufficiently characteristic to identify the disease and the resulting disability and coordination of rating with impairment of function. 38 C.F.R. § 4.21.  Therefore, the Board has considered the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, as well as the entire history of his disability in reaching its decision.  Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).  

In considering the severity of a disability, it is essential to trace the medical history of the veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2017).  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of any disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Although a rating specialist is directed to review the recorded history of a disability in order to make a more accurate evaluation, see 38 C.F.R. § 4.2, the regulations do not give past medical reports precedence over current findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).  

"The relevant temporal focus for adjudicating an increased-rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim."  Hart v. Mansfield, 21 Vet. App. 505, 509 (2007).  The relevant time period for consideration in a claim for an increased initial disability rating is the period beginning on the date that the claim for service connection was filed.  Moore v. Nicholson, 21 Vet. App. 211, 216-17 (2007).

The Board must also assess the competence and credibility of lay statements and testimony.  Barr v. Nicholson, 21 Vet. App. 303, 308 (2007).  In increased rating claims, a Veteran's lay statements alone, absent a negative credibility determination, may constitute competent evidence of worsening, at least with respect to observable symptoms.  See Vazquez-Flores v. Shinseki, 24 Vet. App. 94, 102 (2010), rev'd on other grounds by Vazquez-Flores v. Shinseki, 580 F.3d 1270, 1277 (Fed. Cir. 2009).  

The Board acknowledges that a claimant may experience multiple degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart, 21 Vet. App. 505.  The analysis in the following decision is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods.  

In general, all disabilities, including those arising from a single disease entity, are rated separately, and all disability ratings are then combined in accordance with 38 C.F.R. § 4.25.  However, pyramiding, or evaluating the same manifestation of a disability under different diagnostic codes, is to be avoided.  See 38 C.F.R. § 4.14 (2017).  Thus, separate ratings under different diagnostic codes are only permitted if, for example, those separate ratings are assigned based on manifestations of the Veteran's disability that are separate and apart from manifestations for which the Veteran has already been rated.  Esteban v. Brown, 6 Vet. App. 259, 261 (1994).  

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  Functional loss may be due to the absence or deformity of structures or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior in undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40.  In Mitchell v. Shinseki, 25 Vet. App. 32 (2011), the Court held that, although pain may cause a functional loss, "pain itself does not rise to the level of functional loss as contemplated by VA regulations applicable to the musculoskeletal system."  Rather, pain may result in functional loss, but only if it limits the ability "to perform the normal working movements of the body with normal excursion, strength, speed, coordination, or endurance."  Id., quoting 38 C.F.R. § 4.40.

Evidence of pain, weakened movement, excess fatigability, or incoordination must be considered in determining the level of associated functional loss in light of 38 C.F.R. § 4.40, taking into account any part of the musculoskeletal system that becomes painful on use.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  The provisions regarding the avoidance of pyramiding do not forbid consideration of a higher rating based on greater limitation of motion due to pain on use, including flare ups.  38 C.F.R. § 4.14 (2017).

a.  Lumbar Spine Strain

The Veteran is currently rated at 20 percent for a low back disability categorized as lumbar spine strain.  The Veteran's claim for an increased rating for his lower back disability was submitted in September 2009.  

After a thorough review of the record, the Board finds that the evidence does not support entitlement to a rating in excess of 20 percent for any time during the appellate period for the Veteran's lower back disability.  

The criteria for rating all disabilities of the spine are set forth in 38 C.F.R. § 4.71a, which provides that spine disabilities are to be evaluated either under the General Rating Formula for Diseases and Injuries of the Spine (General Formula) or under the Formula for Rating IVDS Based on Incapacitating Episodes (IVDS Formula), whichever method results in the higher evaluation when all disabilities are combined under 38 C.F.R. § 4.25.  

Under the IVDS Formula, a spine disability is rated based on the presence of incapacitating episodes, which are periods of acute signs and symptoms due to IVDS that require bed rest prescribed by a physician and treatment by a physician.  38 C.F.R. § 4.71a, IVDS Formula.

The General Formula for rating a disability of the spine provides in pertinent part: With or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease, a 20 percent evaluation is warranted for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees, or the combined range of motion of the thoracolumbar spine is not greater than 120 degrees, or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis; a 40 percent evaluation is warranted for forward flexion of the thoracolumbar spine to 30 degrees or less, or favorable ankylosis of the entire thoracolumbar spine; a 50 percent evaluation is warranted for unfavorable ankylosis of the entire thoracolumbar spine; and a 100 percent evaluation is warranted for unfavorable ankylosis of the entire spine.  38 C.F.R. § 4.71a, General Formula.

For VA rating purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  38 C.F.R. § 4.71a, General Formula, Note (2).  The combined range of motion refers to the sum of the range of motion of forward flexion, extension, left and right lateral flexion, and left and right rotation.  Id.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  Id.

Here, the Veteran's medical records do not show that the Veteran has had incapacitating episodes that required bed rest prescribed by a physician and treatment by a physician.  Therefore, the more appropriate evaluation criteria for this Veteran are in the General Formula.  

At a November 2009 VA examination, the Veteran's range of motion for the thoracolumbar spine showed forward flexion to 65 degrees and a total range of motion to 165 degrees.  There was no change in the range of motion after repetitive testing.  

The Veteran submitted a private examination report for his lower back dated June 2011.  The Veteran's range of motion for the thoracolumbar spine showed forward flexion to 65 degrees.  The private physician recommended an extraschedular rating for the Veteran's lower back disability due to restrictions on activity because of the lower back.  

The Veteran was afforded another VA examination in July 2017.  The Veteran's range of motion for the thoracolumbar spine showed forward flexion to 80 degrees and a total range of motion to 215 degrees.  Upon repetitive testing, the Veteran's range of motion for the thoracolumbar spine showed forward flexion to 60 degrees and a total range of motion to 155 degrees.  The examiner reported no abnormal gait as a result of guarding or muscle spasm.  There was no ankylosis of the entire thoracolumbar spine.  

A 20 percent evaluation is warranted for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees, or the combined range of motion of the thoracolumbar spine is not greater than 120 degrees.  As the Veteran's August 2017 evaluation demonstrated a range of motion to a 60 degree forward flexion of the thoracolumbar spine, the Board finds that a 20 percent rating for the lower back is warranted.  

However, the medical evidence of record does not support a rating in excess of 20 percent for the Veteran's lower back disability.  The next disability rating level is 40 percent, which requires forward flexion of the thoracolumbar spine to 30 degrees or less, or favorable ankylosis of the entire thoracolumbar spine.  As the Veteran's records do not show forward flexion of the thoracolumbar spine was less than 30 degrees, or had ankylosis of the entire thoracolumbar spine, a rating of 40 percent is not warranted.  38 C.F.R. § 4.71a, General Formula.  

The Board has considered the doctrine of reasonable doubt.  However, as the preponderance of the evidence is against an evaluation in excess of 20 percent for the Veteran's lower back disability, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990).  

The Board notes that the Veteran submitted a private medical examination report dated June 2011 in which the examiner recommended an extraschedular rating for the service-connected lower back disability.  

While the Board does not have authority to grant an extraschedular rating in the first instance, the Board does have the authority to decide whether the claim should be referred to the VA Director of Compensation for consideration of an extraschedular rating.  38 C.F.R. § 3.321(b)(1).  The governing norm for an extraschedular rating is a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or necessitated frequent periods of hospitalization so as to render the regular schedular standards impractical.

The threshold factor for extraschedular consideration is a finding that the evidence presents such an exceptional disability picture that the available schedular rating for the service-connected disability is inadequate.  There must be a comparison between the level of severity and symptomatology of the service-connected disability with the established criteria.  If the criteria reasonably describe the Veteran's disability level and symptomatology, then the disability picture is contemplated by the Rating Schedule, and the assigned schedular evaluation is, therefore, adequate, and no referral is required.  Thun v. Peake, 22 Vet. App. 111 (2008).  

In this case, the Veteran has reported that his lower back disability is painful, and he takes medication to control the pain.  The Veteran also reported that his lower back disability makes sleeping difficult, as he must generally lie on his side, and makes carrying weight for prolonged periods of time difficult.  The Veteran reported he can walk for 5 or 10 minutes before his back starts to bother him.  Likewise, if he sits too long, in a car, for example, he has to move around to accommodate his lower back pain.  The rating assigned contemplates these impairments.

Under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  Thus, the Board has considered the combined effects of the Veteran's service-connected lower back and right ankle disabilities.  The Veteran reports difficulty walking, standing, or sitting, for long periods of time, as well as pain in both the lower back and right ankle.  The record does not reflect that the combined effects of the Veteran's service-connected disabilities renders application of the schedular criteria for the evaluation of his disabilities insufficient to account for the Veteran's symptomatology.  

For these reasons, the disability picture is contemplated by the Rating Schedule, and the assigned schedular ratings are, therefore, adequate.  Accordingly, the Board has concluded that referral of this matter for extraschedular consideration is not in order.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).

	b.  Right Ankle Disability 

The Veteran is currently rated at 10 percent for residuals of a broken right ankle.  The Veteran's claim for an increased rating for his lower back disability was submitted in September 2009.  

After a thorough review of the record, the Board finds that the evidence does not support entitlement to a rating in excess of 10 percent for any time during the appellate period for the Veteran's right ankle disability.  

The Veteran's right ankle disability was granted service connection in 1978 upon his release from active duty under Diagnostic Code 5262.  The Board will consider not only the criteria of the currently assigned diagnostic code, but also the criteria of other potentially applicable diagnostic codes.  The assignment of a particular Diagnostic Code is "completely dependent on the facts of a particular case."  See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, the diagnosis and demonstrated symptomatology.  Any change in a diagnostic code by a VA adjudicator must be specifically explained.  See Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).  

Currently, DC 5262 pertains to knee or ankle disabilities resulting from impairment of the tibia and fibula.  Disabilities for the ankle currently have an independent set of DCs from 5270 through 5274.  

The Veteran's November 2009 VA examination showed range of motion of the right ankle to 5 degrees for dorsiflexion, 35 degrees for plantar flexion, and no ankylosis.  

The June 2011 private medical examination submitted by the Veteran measured the Veteran's right ankle range of motion to 20 degrees of dorsiflexion, and 35 degrees of plantar flexion.  

The July 2017 VA examination revealed range of motion for the right ankle to 10 degrees of dorsiflexion and 30 degrees of plantar flexion, with pain on motion.  There was no additional loss of range of motion after repetitive testing.  There was no ankylosis, no astragalectomy, no malunion of os calcis or astragalus, and no arthritis.  

As DC 5270 and 5272 are based on ankylosis of the ankle, which the medical evidence does not support in this case, those DCs are inapplicable to the Veteran's right ankle disability.  

The Veteran's right ankle also is not shown by the medical evidence to have malunion of os calcis or astragalus, or astragalectomy, thus DCs 5273 and 5274 are inapplicable.  

To warrant a higher rating of 20 percent under DC 5262, the evidence needs to show a symptomatology analogous to malunion of the tibia and fibula with moderate ankle disability.  

Under diagnostic code 5271, a 10 percent evaluation is assigned for moderate limitation of the ankle, and a maximum 20 percent evaluation is assigned for marked limitation of motion.  38 C.F.R. § 4.71a.  Normal ankle dorsiflexion is from 0 to 20 degrees, and normal ankle plantar flexion is from 0 degrees to 45 degrees.  38 C.F.R. § 4.71a, Plate II.  

The Board has historically referred to the VA Adjudication Procedure Manual M-21 (Manual) for interpretive guidance.  The Manual instructs that an example of moderate limitation of ankle motion is less than 15 degrees of dorsiflexion or less than 30 degrees of plantar flexion.  VA Adjudication Procedure Manual M21-1MR, pt. III, sub. pt. iv, ch. 4, § A.4.o.  An example of marked limitation of ankle motion is less than 5 degrees dorsiflexion or less than 10 degrees of plantar flexion.  Id.  

The Veteran's right ankle disability is shown by the medical evidence of record to have limited range of motion.  The Board finds that the Veteran's right ankle has essentially been manifested by pain, swelling, and functional loss in the form of trouble standing and walking with dorsiflexion to, at worst 5 degrees, and plantar flexion to, at worst 30 degrees.  Therefore, the Board finds that the Veteran's right ankle disability more closely approximates a 10 percent rating for moderate limited motion under either DC 5271, or as a slight ankle disability under the current rating of DC 5262.  The Veteran is able to walk, drive a car, and perform other activities, albeit with pain and for shorter periods of time than he would like.  As DC 5262 ultimately offers the Veteran the potential for higher ratings upon worsening of the right ankle disability, the Board finds it appropriate not to disturb the current DC assignment of 10 percent under DC 5262.  

To the extent that DCs 5262 and DC 5271 are both applicable in the present case, the Board notes that the same disability may not be combined under the two DCs under the rules against pyramiding.  When manifestations of symptoms are separate and distinct between separate conditions, the prohibitions against pyramiding are not triggered.  See Murray v. Shinseki, 24 Vet. App. at 423 ("[t]he critical element is that none of the symptom[s] for any...  conditions is duplicative of or overlapping with the symptom[s] of the other...  conditions."  (quoting Esteban v. Brown, 6 Vet. App. 259, 262 (1994))).  In the present case, the record establishes that the Veteran's right ankle disability is manifested by pain and limitation of motion arising from the same condition in active service of the broken right ankle.  As such, two separate ratings under DCs 5262 and 5271 would not be appropriate.  

The Board notes that the Veteran submitted a private medical examination report dated June 2011 in which the examiner recommended an extraschedular rating for the service-connected right ankle disability.  

With reference to the legal standards explained earlier for extraschedular ratings, the Board finds that the rating assigned contemplates the Veteran's right ankle impairments such as pain, swelling, limitation of motion, and difficulty with prolonged walking or standing.  For these reasons, the disability picture is contemplated by the Rating Schedule, and the assigned schedular rating is, therefore, adequate.  Accordingly, the Board has concluded that referral of this matter for extraschedular consideration is not in order.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  

	c.  TDIU 

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities (Rating Schedule), which is based on the average impairment of earning capacity.  38 U.S.C. § 1155 (West 2014).  Total disability is considered to exist when there is any impairment which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340(a)(1).  Total disability may or may not be permanent.  Id.  Total ratings are authorized for any disability or combination of disabilities for which the Rating Schedule prescribes a 100 percent evaluation.  38 C.F.R. § 3.340(a)(2).  

Total disability ratings for compensation based on individual unemployability may be assigned when the combined schedular rating for the service-connected disabilities is less than 100 percent and when it is found that the service-connected disabilities are sufficient to produce unemployability without regard to advancing age, provided that, if there is only one such disability, this disability is ratable at 60 percent or more, or if there are two or more disabilities, there is at least one disability ratable at 40 percent or more and additional disabilities to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a) (2017).

In determining whether the Veteran is entitled to a total disability rating based upon individual unemployability, neither his nonservice-connected disabilities nor his advancing age may be considered.  Van Hoose v. Brown, 4 Vet. App. 361 (1993).  The sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  A high rating in itself is a recognition that the impairment makes it difficult to obtain and keep employment.  The question is whether the Veteran is capable of performing the physical and mental acts required by employment, not whether the veteran can find employment.  Van Hoose, supra.  

If a Veteran fails to meet the threshold minimum percentage standards enunciated in 38 C.F.R. § 4.16(a), rating boards should refer to the Director of Compensation and Pension Service for extraschedular consideration all cases where the Veteran is unable to secure or follow a substantially gainful occupation by reason of service-connected disability.  38 C.F.R. § 4.16(b).  See also Fanning v. Brown, 4 Vet. App. 225 (1993).  

Service connection has been granted for lumbar spine strain at 20 percent; and residuals of a broken right ankle at 10 percent.  The Veteran's combined disability rating is 30 percent as of September 29, 2009.  As such, the Veteran does not meet the schedular criteria for an award of a total disability rating for compensation based on individual unemployability under the provisions of 38 C.F.R. § 4.16(a).  However, IF in the judgment of VA, his service-connected disabilities render him unemployable, he is eligible for an extraschedular rating under 38 C.F.R. § 4.16(b).  

Upon careful and sympathetic review, the Board concludes that the Veteran is not unemployable due to service-connected disabilities, and declines to refer the claim for extraschedular consideration.  The Veteran testified at the February 2014 hearing that he has pain in his right ankle and about twice a month he iced the ankle because of swelling.  The Veteran testified that his lower back condition is also painful and makes it difficult to carry out tasks like showering efficiently or carrying weight for long periods of time.  The Veteran was able to drive a car but the ankle and back started to hurt after sitting for long periods of time.  The Veteran has not reported his annual income, and indeed, has not contended that he lives in poverty.  In the medical records the Veteran reports that he is retired.  

The July 2017 VA examiner reported that the Veteran's service-connected right ankle and lower back conditions would impact employment requiring prolonged standing, walking, lifting, or bending, but would not prevent the Veteran from engaging in sedentary employment.  The Board notes that the Veteran submitted a June 2011 private examination in which the examiner recommended extraschedular rating for each service-connected disability, but the medical evidence of record does not support that the Veteran's service-connected disabilities render him unemployable so as to trigger the requirement of extraschedular rating for TDIU.  

In summary, the preponderance of the evidence is against the claim for a TDIU.  38 C.F.R. § 4.3.  


ORDER

Entitlement to a disability evaluation in excess of 20 percent for a lumbar spine disability is denied.  

Entitlement to a disability evaluation in excess of 10 percent for a right ankle disability is denied.  

Entitlement to a rating for total disability for individual unemployability (TDIU) is denied.  




____________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


